REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitation of a pulsation damper (or of a fuel pump having such a damper) having a first damper unit having a first plate and a first diaphragm, a second damper unit having a second plate and a second diaphragm, and also having a spacer, wherein the second plate has a protrusion part that protrudes toward the first damper unit to enlarge a gas chamber of the second damper unit and spacer has a regulation part in contact with the protrusion part that restricts the second damper unit from moving in a direction perpendicular to the direction in which the damper units are spaced is not shown in the prior art of record in combination with the remaining limitations of claims 1 and 8.  
The Information Disclosure Statement filed 2 March 2021 has been considered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 March 2021